ORDER

Michael A. Wood (“Wood”) has compked with the court’s order of December 18, 2003.
*161Accordingly,
IT IS ORDERED THAT:
(1) The mandates are recalled and the appeals are reinstated.
(2) The revised official caption is reflected above.
(3) The informal brief submitted by Wood on December 1, 2003, shall be filed as the brief for the consolidated appeals.
(4) The government’s brief shall be due within 21 days from the date of filing of this order, and contain a supplemental appendix of documents pursuant to Fed. Cir. R. 30(f).*

 The court notes that the government’s counsel has not filed an entry of appearance in these matters. If the government wishes to participate, an entry of appearance must be filed.